Vehicles — License and Registration Fee — Cost The date of registration is the controlling date as to the amount of license and registration fee which the purchaser of a new vehicle in Oklahoma should pay, provided the vehicle is registered within ten (10) days from the date of purchase.  The Attorney General has had under consideration your request for an opinion on ". . . whether the date of purchase, or the date of registration, provided a vehicle is registered within ten days from the date of purchase, is the controlling date as to the amount of license fee that should be paid." In reply you are advised that 47 Ohio St. 22.3 [47-22.3] (1961) et seq., as immaterially amended in Laws 1963, Laws 1965, and Laws 1967, set the license fees to be paid annually on motor vehicles registered in Oklahoma, and 22 Ohio St. 22.17 [22-22.17] (1961), as amended in Laws 1963, provides that such fees shall be due on January 1st and shall be delinquent on February 1st of each year. These statutes obviously contemplate the situation of a vehicle already registered in the state as of January 1st.  In 47 Ohio St. 22.13 [47-22.13] (1961), provision is made for payment of only a proportional amount of the annual fee for vehicles purchased new or used vehicles brought into the state after January 1st.  Said Section 47 Ohio St. 22.13 [47-22.13] reads in full as follows: "On the registration of new vehicles purchased in this State and on new or used vehicles used in this State or brought into this State by residents of this State between January 1st and March 31st, inclusive, of any year, the payment of the full annual fee shall be required; and between April 1st and June 30th, inclusive, of any year the payment of three-fourths (3/4th) the annual fee shall be required, and between July 1st and September 30th, inclusive, of any year, the payment of one-half (1/2) the annual fee shall be required, and between October 1st and December 10th, one-fourth (1/4) the annual fee shall be required, provided that license plates for each year shall be made available on December 11th of each preceding year; and any person who purchases a new vehicle between December 11th and December 31st of any year register it immediately and obtain license plates for the following calendar year upon payment of the full annual fee.  "In the event a new vehicle is not registered on the date purchased, and in case a used vehicle is brought into Oklahoma by a resident of this State and is not registered immediately, a penalty of ten cents per day will be charged from the date of purchase or the date of entry to the date of registration, such penalty to accrue for thirty (30) days, upon failure to register, at the end of which time, the penalty will be equal to the license fee due." It is to be noted that Section 47 Ohio St. 22.13 [47-22.13], supra, was originally enacted in 1941, and was last amended in 1949.  It is further to be noted that in 1961 the Legislature enacted 47 Ohio St. 22.30a [47-22.30a] (1967), which read as follows: "The purchaser of every new motor vehicle shall register or license said new motor vehicle within three days from the date of purchase of same. It shall be the responsibility of the selling dealer to place a temporary tag, in size similar to the permanent Oklahoma license plate but of a fibrous substance, upon a new motor vehicle when a transaction is completed for the sale of said motor vehicle to a bona fide retail purchaser. Said temporary tag shall show the dealer's license number which is issued to him each year by the Oklahoma Tax Commission, the date the new motor vehicle was purchased at retail by the bona fide purchaser and the company name of the selling dealer. On or before three days from date of purchase of a new motor vehicle by a retail purchaser, said temporary tag shall be removed and replaced with a permanent, current Oklahoma license plate. Use of said temporary tags by retail dealer for other than the purpose intended shall constitute grounds for revocation of dealer's license by the Oklahoma Tax Commission. The penalty for the failure of the owner of a new motor vehicle to register same within the period herein provided shall be double the regular registration or licensing fee." Said Section 22.30a was amended in 1963 to provide that the registration should be required within ten (10) days of purchase instead of three (3) days as originally provided.  We are of the opinion that the provisions of Section 22.13, supra, for immediate registration of a newly purchased vehicle are in irreconcilable conflict with the provisions of Section 22.30a. There also is some conflict with regard to the amount of penalty for failure to register in time, and when said penalty accrues.  There is no conflict as to the provisions of Section 22.13 for the proportioning of the amount of the annual fee, however, and these provisions obviously remain in force and effect.  It is well settled law that when statutory provisions are in conflict the last enacted provisions will prevail. 82 CJS., Statutes, Section 10; Brown v. Marker, Okl., 410 P.2d 61; Consumers Co Operative Ass'n v. Titus, 201 Okl. 344, 205 P.2d 1162. We are therefore of the opinion that Section 22.30a, supra, expresses the prevailing intent of the Legislature in regard to the time for the registration of newly purchased motor vehicles and as to the penalties for failure to register in time.  We are further persuaded, especially by the provisions of said Section 47 Ohio St. 22.30a [47-22.30a], supra, in regard to when any penalty for failure to register accrues, that it was the legislative intent to give the purchaser of a new motor vehicle not more than ten (10) days of "free" time on his license and registration fee, even as Section 47 Ohio St. 22.13 [47-22.13], supra, gives the purchaser not more than twenty (20) days of "free" time if he buys a new vehicle at the end of the year. The ten (10) days of "free" time under Section 22.30a would be afforded the purchaser only if he purchases at the end of one quarter and registers at the beginning of a new quarter, of course.  All of the foregoing considered and in answer to your question then, it is the opinion of the Attorney General that the date of registration is the controlling date as to the amount of license and registration fee which the purchaser of a new vehicle in Oklahoma should pay, provided the vehicle is registered within ten (10) days from date of purchase. (Hugh M. Collum) ** SEE: OPINION NO. 78-259 (1978) **